Order filed November 8, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-00472-CV
                                     ____________

                         MICHAEL THIBODEAUX, Appellant

                                             V.

        JONATHAN R. CAMPBELL AND PRESTON J. JULIAN, Appellees


                    On Appeal from the County Court at Law No. 3
                                Harris County, Texas
                           Trial Court Cause No. 980917


                                        ORDER

       Appellant=s brief was due originally due July 25, 2011. The court granted two
extensions of time to file the brief until October 17, 2011. To date, appellant has not filed
a brief or a further motion for extension of time.
       Unless appellant files a brief, and a motion reasonably explaining why the brief was
late, with the clerk of this court on or before November 28, 2011, the court will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                           PER CURIAM